 UNITED BROTHERHOODOF CARPENTERS & JOINERS, ETC5014 By refusing on and after April 16, 1959, to bargain collectivelywiththe afore-said labor organization as the exclusive bargaining representative of all employeesin the appropriate unit, the Respondent has engaged in and is engaging in unfairlabor practiceswithin themeaning of Section8(a) (5) of the Act5 By interfering with, restraining,and coercing employees in the exercise ofrights guaranteed in Section7 of the Act, theRespondent has engaged in and isengaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.[Recommendations omitted from publicationIAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you thatWE WILL bargain collectively,upon request, with Oil, Chemical and AtomicWorkers International Union,AFL-CIO,as the exclusive representative ofallour employees in the unit described herein with respect to rates of pay,hours of employment,or other conditions of employment, and, if an under-standing is reached,embody such understanding in a signed agreementThebargaining unit isAll drivers and service and maintenance employees,excluding officeclerical employees,watchmen,guards, and supervisors as defined in theAct, at our Ward Bottle Gas Division at Ephrata,PennsylvaniaWE WILLNOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization,to formlabor organizations,to join or assist the above-named or any other labororganization,tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or refrain from any and all suchactivities,except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a condition of employ-ment as authorized in Section 8(a)(3) of the ActUOrrn GAS INCORPORATED,EmployerDated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 daysfrom the datehereof, and must notbe altered,defaced,or covered by any other materialUnited Brotherhood of Carpenters and Joiners of America,AFL-CIO,Carpenters District Council of Milwaukee Countyand Vicinity of the United Brotherhood of Carpenters andJoiners ofAmerica, AFL-CIO; and Their Agents RalphBowes andHenryKamoskeandDel-Mar Cabinet Company,Inc.Case No13-CC-158February 8, 1960SUPPLEMENTAL DECISION AND AMENDEDORDER ON REMAND"On October 1, 1958, the Board issued a Decision and Order inthis case,' finding that the District Council and its agent, Kamoske,had violated Section 8(b) (4) (A) of the ActThe finding was basedi 121 NLRB 11171126 NLRB No 55 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the Respondents' action in successfully invoking Foreman Adams'union obligation to refuse to let the employees under his supervisionwork on millwork made by employers not under contract with theUnited Brotherhood of Carpenters.On July 9, 1959, the Court of Appeals for the District of Columbiaremanded this case to the Board for further supplementary proceed-ings or dismissal of the complaint, as the Board should determine.'The court was of the opinion that the evidence upon which the Boardrelied was insufficient to support the Board's conclusion that Respond-ent's business agent had utilized Miller's foreman, Adams, as a mediumof transmission for the purpose of instructing the employees of Miller,the secondary employer, not to install cabinets manufactured by theDel-Mar Cabinet Company.The court accordingly remanded thecase to the Board for dismissal of the complaint or, in the alternative,for the presentation of additional evidence to sustain the Board'sconclusion.The Board has reexamined the entire record in this case and findsno additional evidence upon which a violation of the Act can beimputed to the Respondent.Accordingly, the Board accepts thecourt's remand solely as the law of this case and will therefore dismissthe complaint.[The Board dismissed the complaint.]MEMBERS RODGERS and JENKINS took no partintheconsiderationofthe above Supplemental Decision and Amended Order on Remand.3 274 F. 2d 564.The Kendall Company, Bethune PlantandTextileWorkersUnion of America,AFL-CIO.Case No. 11-CA-1418.Febru-ary 8, 1960DECISION AND ORDEROn August 26, 1959, Trial Examiner A. Bruce Hunt issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed. The rulings are126 NLRB No. 65.